31 N.J. 540 (1960)
158 A.2d 333
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
WILLIAM G. THOMPSON, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 9, 1960.
Decided February 22, 1960.
*541 Mr. Archibald Kreiger argued the cause for the appellant (Mr. John G. Thevos, attorney; Mr. Edward J. Wolak, of counsel).
Mr. Albert G. Besser argued the cause for the respondent.
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion filed by Judge Sullivan in the court below, and the judgment of conviction is affirmed.
Mr. Justice HALL and Mr. Justice SCHETTINO vote to affirm the judgment for the reasons expressed in the majority opinion of Judge Foley in the court below.
For reversal  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS and PROCTOR  5.
For affirmance  Justices HALL and SCHETTINO  2.